DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 18-22 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 1/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,869,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dion Bregman and Nicholas Lo on 2/24/2021. 
A summary of this interview will be mailed separately from this Office Action because there is a second interview summary attached (from 1/27/2021), as to avoid confusion with the second paper. 

The application has been amended as follows: 

A method of making a personalized toothbrush device, the method comprising:
obtaining an electronic 3D model of a particular user mouth including the particular user’s teeth and gums; 
determining, based on the electronic 3D model of the particular user’s mouth, a configuration for one or more sets of cleaning elements for the toothbrush device; [[and ]]
generating a 3D representation of a cleaner body comprising (i) upper and lower mouthpieces shaped for receiving the particular user’s teeth, and (ii) the one or more sets of cleaning elements;
generating at least one insert of material, based on a negative of the 3D representation;
integrally forming, using the at least one insert, the cleaner body with the one or more sets of cleaning elements customized for the particular user, whereby (i) the cleaner body includes the upper and lower mouthpieces shaped for receiving the particular user’s teeth, and (ii) the one or more sets of cleaning elements have the configuration that is based on the electronic 3D model of the particular user’s mouth.

Claim 20 is replaced with the following: 
A system comprising: 
a non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a computer, the one or more programs including instructions, which when executed by the one or more processors cause the computer to:
obtain an electronic 3D model of a particular user’s mouth including the particular user’s teeth and gums;
determine, based on the electronic 3D model of the particular user’s mouth, a configuration for one or more sets of cleaning elements for the toothbrush device; 
generate a 3D representation of a cleaner body comprising (i) upper and lower mouthpieces shaped for receiving the particular user’s teeth, and (ii) the one or more sets of cleaning elements; 

generate a digital representation of a lower insert from negative space of the digital representation of the lower mouthpiece;[[ and]] 
export the digital representations of the upper insert and lower insert to a 3-D printer for printing; and
a 3-D printer configured for printing the upper and lower insert.

Claim 21 is cancelled.

Claim 22 is replaced with the following: 
The system of claim 20, wherein generating the digital representations of the upper insert and lower insert includes creating a solid model from the electronic 3D model of the particular user’s mouth, and wherein creating the solid model includes:
removing extraneous surfaces from the electronic 3D model of the particular user’s mouth; and 
filling surfaces of the user’s teeth in the electronic 3D model of the particular user’s mouth.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: As was noted in the 1/27/2021 Advisory Action (mail date), the terminal disclaimer now has been filed. Thus, the application is now in condition for allowance, as the 12/18/2020 AFCP response/amendment was approved for entry, overcoming the other previous rejections.  
With respect to independent claims 1 and 20, they now recite elements as was discussed in the interview and noted in the advisory action to be allowable subject matter but for the 
With respect to claim 1, the limitation “of material” was added to modify “insert” as to read “generating at least one insert of material based on a negative of the 3D representation.” With this amendment, the claim now recites limitations that do not have the broadest reasonable interpretation of an abstract idea, and thus, would be statutory subject matter under 35 U.S.C. 101 as the recited process clearly produces a physical object. 
With respect to claim 20, the claim was amended to include additional structural elements such that the claim now recites a practical application of any potentially abstract idea, even if the claim were interpreted to be an abstract idea. However, it is likely that the addition of a 3D printer to the claim specially configured to print the inserts as described would overcome any concern with respect to section 101. Both claims 1 and 20 are now clearly read to include the production of a physical object, and thus, are likely not directed at an abstract idea. However, in the alternative, if the claims are read to be an abstract idea, they now clearly include “significantly more” as there is a practical application of the idea in accordance with Section 101 jurisprudence.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742